Citation Nr: 1535135	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to radiation exposure or to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956 and from February 1957 to August 1959.

These matters are on appeal from rating decision in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over all issue on appeal is now with the RO in Waco, Texas.  This claim was denied in a March 2014 Board decision.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims.  The Court granted an April 2015 Joint Motion for Partial Remand and vacated that portion of the March 2014 Board decision that denied service connection for prostate cancer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Pursuant to an April 2015 Joint Motion for Partial Remand, the parties agreed that the Board's March 2014 decision that denied service connection for prostate cancer, to include as due to radiation exposure or to a service-connected disability, did not provide a sufficient reasons or basis concerning why the Veteran's claim had not been referred for further consideration by the Under Secretary for Benefits, pursuant to 38 C.F.R. § 3.311(b)(1)(iii) (2014).  The parties noted that in the March 2014 Board decision, the Board conceded that the Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, and he developed a radiogenic disease, the manifestation of which occurred six months or more after exposure.  Therefore, the parties noted that the Veteran was entitled to a referral for further consideration by the Under Secretary for Benefits.  Therefore, pursuant to the Joint Motion for Partial Remand, the Board finds that the Veteran's claim must be referred for further consideration by the Under Secretary for Benefits, pursuant to 38 C.F.R. § 3.311(b)(1)(iii) (2014).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Undertake the development and procedural actions outlined in 38 C.F.R. § 3.311 (2014) for the Veteran's appeal for entitlement to service connection for prostate cancer.  Specifically, contact the appropriate office of the Department of Defense, including the Defense Threat Reduction Agency (DTRA), for dose data pertaining to the Veteran's radiation dose in service based upon participation in Operation REDWING conducted at the Pacific Proving Ground in 1956.  Forward all information pertaining to the Veteran's radiation exposure in service, including the Department of Defense or DTRA dose data, to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  If a specific estimate cannot be made, a range of possible doses should be provided.  Refer the case to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. § 3.311(b), (c)(1).

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

